DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.

Claim Objections
Claim 23 is objected to because of the following informalities: Lines 3-4 reading “the catheter hemostatic agent infusion port” should read --the hemostatic agent infusion port--.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities: Line 3 reading “the catheter hemostatic agent infusion port” should read --the hemostatic agent infusion port--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1-2 of Claim 1 reading “wherein the hemostatic agent comprises a hemostatic agent” is being found indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11, 13-15, 18-19, 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of Lazarovitz et al. .

Re Claim 1, Gerrans discloses an apparatus for providing hemostasis treatment to a tissue enclosing a space (48) (Gerrans Figs.4A-6C; ¶ 0037 - wherein epinephrine is a well-known hemostatic agent to those of ordinary skill in the art), the apparatus comprising: a catheter (20) having a distal end and a proximal end (28) (Gerrans Fig. 1), the catheter (20) comprising a hemostatic agent infusion port (33) near the proximal end (28) (Gerrans ¶ 0073; Fig. 3); a hemostatic agent delivery port (30, 39) of the catheter (20) coupled to the hemostatic agent infusion port (33), the hemostatic agent delivery port (30, 39) disposed proximally of the distal end of the catheter (20) (Gerrans ¶ 0073; Fig. 6C); a distal expandable support (54) adjacent the distal end of the catheter near the hemostatic agent delivery port (30, 39) (as seen in Gerrans Fig. 6C); and a proximal expandable support (32) positioned proximally with respect to the distal expandable support (54), wherein the catheter (20) is configured to be advanced into the space (48) enclosed with the tissue through an opening into the space (48), and wherein the hemostatic agent delivery port (30, 39) is configured to deliver a hemostatic agent introduced into the catheter through the hemostatic agent infusion port (30, 39) to the space (48) (Gerrans ¶ 0073; 0096-0101; Figs. 1 and 6A-6C).
	Gerrans fails to disclose the distal expandable support configured to be expanded to a first diameter and a proximal expandable support configured to be expanded to a second diameter smaller than the first diameter. Lazarovitz discloses a catheter (20) (Lazarovitz Fig. 3) comprising a proximal expandable support (22) and a distal expandable support (52), the distal 
	Gerrans fails to disclose a drainage port near the proximal end, a distal port of the catheter coupled to the drainage port and forming a drainage channel extending between the distal port and the drainage port, the drainage channel configured to allow fluid drainage through the catheter, the distal port positioned distal of the distal expandable support. Doerr discloses a balloon catheter (110) (Doerr Figs. 5 and 6) comprising a drainage port (122) near the proximal end (114) (as seen in Doerr Fig. 5), a distal port (112) of the catheter coupled to the drainage port (122) and forming a drainage channel (as seen in Doerr Fig. 6) extending between the distal port (112) and the drainage port (122), the drainage channel configured to 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Gerrans to comprise a drainage port near the proximal end, a distal port of the catheter coupled to the drainage port and forming a drainage channel extending between the distal port and the drainage port, the drainage channel configured to allow fluid drainage through the catheter, the distal port positioned distal of the distal expandable support as disclosed by Doerr, wherein the configuration allows for drainage of fluid from the bladder during a medical procedure (wherein Gerrans is directed to the treatment of bodily cavities (Gerrans ¶ 0017), and wherein Doerr is directed to treatment of the prostate, a type of bodily cavity (Doerr ¶ 0020, Fig. 3)). 
	Gerrans also fails to disclose the proximal expandable support configured to move relative to the distal expandable support along a longitudinal axis of the catheter. Hattangadi discloses a balloon catheter system (Hattangadi Figs. 4A and 4B) comprising a catheter (10), a proximal expandable support (20) and a distal expandable support (21), the proximal expandable support (20) configured to move relative to the distal expandable support (21) along a longitudinal axis of the catheter (10) for changing a treatment window between the expandable supports (Hattangadi ¶ 0031-0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the proximal expandable support of Gerrans to move relative to the distal 

Re Claim 2, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans also discloses wherein the proximal expandable support (32) is configured to be expanded within the space (48) to compress the hemostatic agent delivered to the space (48) against an internal surface of the tissue (Gerrans ¶ 0074).

Re Claim 4, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans further discloses wherein the proximal expandable support (32) is configured to be expanded near a proximal opening of the tissue to seal the proximal opening (as seen in Gerrans Fig. 6B), and wherein the hemostatic agent delivery port (33) is positioned distally with respect to the proximal expandable support (32) to deliver the treatment agent in the space (48) between the sealed distal opening and the sealed proximal opening (Gerrans Figs. 6A-6C).

Re Claim 5, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans in view of Doerr do not disclose an actuation mechanism coupled to the proximal expandable support, the actuation mechanism configured to move the proximal expandable support, in an expanded configuration, along a longitudinal axis of the catheter between the proximal opening and the distal opening to spread the hemostatic agent over the internal surface of the tissue. Hattangadi discloses a balloon catheter (10) (Hattangadi 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gerrans in view of Lazarovitz, Doerr and Hattangadi to further comprise an actuation mechanism coupled to the proximal expandable support, the actuation mechanism configured to move the proximal expandable support, in an expanded configuration, along a longitudinal axis of the catheter between the proximal opening and the distal opening to spread the hemostatic agent over the internal surface of the tissue as disclosed by Hattangadi for the purpose of permitting application of a treatment agent to a sufficient length of diseased tissue, with the ability to avoid exposing undiseased tissue to the treatment agent.

Re Claim 6, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. In addition, Gerrans discloses wherein the proximal expandable support (32) and the distal expandable support (54) is configured to have one or more of a spherical, dual cone, irregular, or dumbbell shape when expanded (Gerrans Figs. 6A-6C).

Re Claim 7, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans discloses wherein the proximal expandable support (32) comprises a proximal inflatable balloon (Gerrans ¶ 0073; 0096-0101; Figs. 1 and 6A-6C).

Re Claims 10 and 11, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans does not disclose wherein the tissue comprises a prostatic capsule of a prostate, and wherein the proximal expandable support has a fully expanded shape configured to reduce contact with a verumontanum of the prostate; and wherein the proximal expandable support in the fully expanded shape comprises tissue concavity configured for placement near the verumontanum of the prostate to reduce contact between the proximal expandable support and the verumontanum. Lazarovitz discloses a catheter (20) (Lazarovitz Fig. 3) comprising a proximal expandable support (22) and a distal expandable support (52) wherein a tissue comprises a prostatic capsule of a prostate, and wherein the proximal expandable support (52) has a fully expanded shape configured to reduce contact with a verumontanum of the prostate; and wherein the proximal expandable support (52) in the fully expanded configuration comprises tissue concavity configured for placement near the verumontanum of the prostate to reduce contact between the proximal expandable support (52) and the verumontanum, the configuration for treating a diseased prostate (Lazarovitz ¶ 0093; Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the apparatus of Gerrans in view of Lazarovitz, Doerr and Hattangadi such that the tissue comprises a prostatic capsule of a 

Re Claim 13, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans further discloses wherein at least a portion of an outer surface of the proximal expandable support (32) is textured (as seen in Gerrans Figs. 6A-6C).

Re Claim 14, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans also discloses wherein the proximal expandable support (32) comprises a radiopaque marker to aid visualization (Gerrans ¶ 0068).

Re Claim 15, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans discloses wherein the proximal expandable support (32) and the distal expandable support (54) comprises one or more of a compliant material (as seen in Gerrans Figs. 6A-6C).

Re Claim 18, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans fails to disclose wherein the catheter further comprises a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included with the catheter of Gerrans in view of Lazarovitz, Doerr, and Hattangadi a hemostatic agent overflow port distally adjacent the hemostatic agent delivery port, the hemostatic agent overflow port configured to remove excess hemostatic agent from the space, as disclosed by Hattangadi wherein a constant flow of treatment agent from the treatment agent delivery port to the space and out the treatment agent overflow port would substantially limit the needless exposure of undesired tissue to the treatment agent.

Re Claim 19, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans discloses wherein the distal expandable support (54) comprises a distal balloon (as seen in Gerrans Figs. 6A-6C). However, Gerrans does not disclose wherein the tissue comprises a prostatic capsule of a prostate, the proximal opening comprises an opening 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the apparatus of Gerrans in view of Lazarovitz, Doerr and Hattangadi such that the tissue comprises a prostatic capsule of a prostate, the proximal opening comprises an opening to a urethra, and the distal opening comprises a bladder neck between the prostate and a bladder, and wherein a distal balloon is sized and shaped to be advanced into the bladder and engage the bladder neck when expanded as disclosed by Lazarovitz, the configuration for preventing urine from infiltrating the prostate during treatment of the prostate.

Re Claims 21 and 22, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans does not disclose wherein the catheter comprises one or 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Gerrans in view of Lazarovitz, Doerr and Hattangadi to comprise one or more indicia disposed on an outer surface of a proximal portion thereof, the one or more indicia being configured to be visually or tactilely inspected to determine a location of the catheter relative to the tissue; and wherein the one or more indicia comprise a plurality of bands positioned on the outer surface of the proximal portion of the catheter as disclosed by Lazarovitz to aid in placement of the catheter.

Re Claim 23, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 21. Gerrans further discloses wherein the hemostatic agent comprises a hemostatic agent (Gerrans ¶ 0037, 0078, 0081 - wherein epinephrine is a well-known hemostatic agent to those of ordinary skill in the art), and wherein the hemostatic agent 

Re Claim 24, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 21. Gerrans further discloses wherein the hemostatic agent delivery port (30, 39) is configured to deliver the hemostatic agent into the hemostatic agent infusion port (33) to the space (48) (Gerrans ¶ 0073; 0096-0101; Figs. 1 and 6A-6C). However, Gerrans does not disclose wherein the hemostatic agent comprises a sealant, the sealant to inhibit bleeding of the tissue. Hattangadi discloses a balloon catheter (10) (Hattangadi Fig. 1) comprising a proximal expandable support (20), a distal expandable support (21) and the delivery of a treatment agent in a space between the proximal expandable support (20) and the distal expandable support (21), wherein the treatment agent comprises a sealant, the sealant to inhibit bleeding of the tissue (Hattangadi ¶ 0056-0059).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the hemostatic agent of Gerrans in view of Lazarovitz, Doerr and Hattangadi to be a sealant, the sealant to inhibit bleeding of the tissue as disclosed by Hattangadi, wherein when the procedure of Gerrans that results in bleeding within the tissue space has been performed, it may be desirable or even necessary to inhibit bleeding with a sealant once the procedure has been performed.

Re Claim 26, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans discloses wherein the apparatus is configured to prevent the .

Claims 3 and 25 are rejected under35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al. (USPGPub 2009/0240234) and Hattangadi et al. (USPGPub 2010/0082012) as applied to Claim1 above, and further in view of Beeckler et al. (USPGPub 2016/0324571).

Re Claim 3, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose wherein the proximal expandable support is fluidly coupled to a proximal inflation port and comprises a plurality of pores, wherein the hemostatic agent infusion port and the proximal inflation port are the same port, and wherein the hemostatic agent introduced into the catheter is delivered to the proximal expandable support to expand the proximal expandable support and to subsequently enter the space through the plurality of pores of the proximal expandable support.
	Beeckler discloses a balloon catheter (38) (Beeckler Fig. 4) comprising an expandable support (46) wherein the expandable support (46) is fluidly coupled to a proximal inflation port (64) and comprises a plurality of pores (47), wherein the treatment agent infusion port and the proximal inflation port are the same port (64), and wherein the treatment agent introduced into the catheter (38) is delivered to the expandable support (46) to expand the expandable support (46) and to subsequently enter a space through the plurality of pores (47) of the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal expandable support of Gerrans in view of Lazarovitz, Doerr and Hattangadi to be fluidly coupled to a proximal inflation port and comprise a plurality of pores, wherein the hemostatic agent infusion port and the proximal inflation port are the same port, and wherein the hemostatic agent introduced into the catheter is delivered to the proximal expandable support to expand the proximal expandable support and to subsequently enter the space through the plurality of pores of the proximal expandable support, the configuration as disclosed by Beeckler for aiding in deflation of the distal expandable support by expelling fluid therein.

Re Claim 25, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose wherein the distal expandable support is fluidly coupled to a distal inflation port and comprises a plurality of pores, wherein the hemostatic agent infusion port and the distal inflation port are the same port, and wherein the hemostatic agent introduced into the catheter is delivered to the distal expandable support to expand the distal expandable support and to subsequently enter the space through the plurality of pores of the distal expandable support.
	Beeckler discloses a balloon catheter (38) (Beeckler Fig. 4) comprising an expandable support (46) wherein the expandable support (46) is fluidly coupled to an inflation port (64) and comprises a plurality of pores (47), wherein the treatment agent infusion port and the inflation 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal expandable support of Gerrans in view of Lazarovitz, Doerr and Hattangadi to be fluidly coupled to a distal inflation port and comprise a plurality of pores, wherein the hemostatic agent infusion port and the distal inflation port are the same port, and wherein the hemostatic agent introduced into the catheter is delivered to the distal expandable support to expand the distal expandable support and to subsequently enter the space through the plurality of pores of the distal expandable support, the configuration as disclosed by Beeckler for aiding in deflation of the distal expandable support by expelling fluid therein.

Claims 8 and 9 are rejected under35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al. (USPGPub 2009/0240234) and Hattangadi et al. (USPGPub 2010/0082012) as applied to Claim 7 above, and further in view of in view of Dib et al. (USPGPub 2017/0043138).

Re Claims 8 and 9, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 7. Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified either the proximal expandable support or distal expandable support of Gerrans in view of Lazarovitz, Doerr and Hattangadi to have a non-uniform thickness; and wherein the non-uniform thickness of the proximal expandable support is configured to provide the proximal inflatable balloon with a predetermined shape, and wherein the non-uniform thickness of the distal expandable support is configured to provide the distal expandable support with a predetermined shape, such a configuration as disclosed by Dib to provide the balloon with a predetermined shape to establish a selected membrane shape when the proximal/distal expandable support is inflated.

Claim 12 is rejected under35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al.  as applied to Claim1 above, and further in view of Cioanta et al. (USPGPub 2004/0230316).

Re Claim 12, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 11. However, Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose wherein the proximal expandable support further comprises a user-perceptible indicia for the concavity. Cioanta discloses a catheter (20) (Cioanta Fig. 5A) for the treatment of the prostate, the catheter (20) comprising a distal expandable support (30) and a proximal expandable support (22) wherein the proximal expandable support (22) further comprises a user-perceptible indicia (77) for concavity, the embodiment for helping confirm the positional location of the catheter when in the subject (Cioanta ¶ 0078). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal expandable support of Gerrans in view of Lazarovitz, Doerr and Hattangadi to comprise a user-perceptible indicia for concavity as disclosed by Cioanta, the embodiment for helping confirm the positional location of the catheter when in the subject.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al. (USPGPub 2009/0240234) and Hattangadi et al. (USPGPub 2010/0082012) as applied to Claim 1 above, and further in view of in view of Makower (USPGPub 2007/0208252).

Re Claim 16, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans further discloses delivery of a hemostatic agent (Gerrans ¶ 0037 - wherein epinephrine is a well-known hemostatic agent to those of ordinary skill in the art). In addition, Gerrans discloses a proximal expandable support (20) and a distal expandable support (21) (Gerrans Figs. 4A-6C). However, Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose wherein at least a portion of the proximal expandable support is coated with the hemostatic agent. Makower discloses a balloon catheter (40) (Makower Figs. 4-4) wherein at least a portion of an expandable support (46) is coated with a treatment agent for transfer of the treatment agent onto tissue contacted by the balloon (Makower ¶ 0090). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the proximal expandable support of Gerrans in view of Doerr and Hattangadi wherein at least a portion of the proximal expandable support of Gerrans in view of Lazarovitz, Doerr and Hattangadi is coated with the hemostatic agent as disclosed by Makower for transfer of the treatment agent onto tissue contacted by the balloon.

Re Claim 17, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans further discloses a proximal expandable support (20) and a distal expandable support (21) (Gerrans Figs. 4A-6C). However, Gerrans in view of Lazarovitz, Doerr and Hattangadi fail to disclose wherein at least a portion of the distal expandable support is coated with a hemostatic agent. Makower discloses a balloon catheter (40) (Makower Figs. 4- 4J) wherein at least a portion of an expandable support (46) is coated with a hemostatic agent for transfer of the hemostatic agent onto tissue contacted by the balloon (Makower ¶ 0090). .

Claim 20 is rejected under35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al. (USPGPub 2009/0240234) and Hattangadi et al. (USPGPub 2010/0082012) as applied to Claim1 above, and further in view of Hogendijk et al. (USPGPub 2002/0173815).

Re Claim 20, Gerrans in view of Lazarovitz, Doerr and Hattangadi discloses all of the limitations of Claim 1. Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose a sheath positioned over a region of the catheter adjacent the hemostatic agent delivery port and coupled to a distal balloon, wherein expansion of the distal expandable support causes the sheath to retract or detach from the region to expose the hemostatic agent delivery port. Hogendijk discloses an apparatus (Hogendijk Figs. 7A and 7B) comprising a catheter (270), sheath (241) and distal balloon (246) wherein the sheath (241) is positioned over a region of the catheter (270) adjacent a treatment agent delivery port (258) and coupled to the distal balloon (246), wherein expansion of the distal expandable support (246) causes the sheath (241) to detach from the region to expose the treatment agent delivery port (258) for the purpose of supplying additional medical devices through the treatment agent delivery port (Hogendijk ¶ .

Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. On the bottom of Page 9 of the response and leading into Page 10, applicant argues “Gerrans not only fails to teach or suggest “a hemostatic agent introduced into the catheter... to inhibit bleeding of the tissue within the space,” but further teaches away from the use thereof.” However, this cannot be the case where Gerrans explicitly teaches the use of epinephrine, a well-known hemostatic agent, Gerrans ¶ 0037. Furthermore, epinephrine is being applied after extravasation, Gerrans Claims 8 and 19. One of ordinary skill in the art would recognize the importance of hemostasis with epinephrine after extravasated delivery of a therapeutic agent to stop excessive bleeding in the treated area. It would appear the inventors in the present case would agree that epinephrine is an effective hemostatic agent due to both its sealing and vasoconstricting properties, PGPub paragraphs 0192 and 0307. 

	Furthermore, examiner would remind applicant that Claim 5 requires only that the actuation mechanism be “configured to move the proximal expandable support, in an expanded configuration, along a longitudinal axis of the catheter.” It is examiner’s position that prior art Hattangadi provides the teachings and motivation to configure primary reference Gerrans “to move the proximal expandable support, in an expanded configuration, along a longitudinal axis of the catheter.” At the bottom of Page 11, applicant argues with regard to Claim 11 that prior art Lazarovitz fails to fails to teach “the proximal expandable support in the fully expanded shape comprises tissue concavity configured... to reduce contact between the proximal expandable support and the verumontanum.” It may be the case examiner is unclear as to what tissue concavity applicant is referring to. It may be useful to expand upon this structure or concept in the present case. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                      
12/06/2021